 

--------------------------------------------------------------------------------

 

BUTLER OF NEW JERSEY REALTY CORP.,

Mortgagor

and

 

MONROE CAPITAL MANAGEMENT ADVISORS LLC,
individually and as Agent for
lenders described on page 1 of this Mortgage,
Lender

 

--------------------------------------------------------------------------------

 

SUBORDINATE MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING
securing the maximum aggregate
principal sum of $23,000,000.00

 

  Dated as of August 29, 2007     Location:  110 Summit Avenue, Montvale, New
Jersey     County:           Bergen County, New Jersey    

--------------------------------------------------------------------------------

 

RECORD AND RETURN TO:

 

  Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601
Attention: Jared Feehan, Esq.




 

--------------------------------------------------------------------------------




ARTICLE I      WARRANTIES, REPRESENTATIONS AND COVENANTS 3   1.1 Title to
Property; Liens 3   1.2 Status of Property 4   1.3 Insurance; Casualties 5   1.4
Condemnation 5   1.5 Care of the Property 5   1.6 Transfer of the Property 5  
1.7 Other Representations, Warranties and Covenants 6   1.8 Further Assurances 6
  1.9 Security Agreement and Financing Statements 6   1.10 Intentionally Omitted
7   1.11 After Acquired Property 7   1.12 Future Indebtedness of Mortgagor 7  
1.13 Flood Hazard 7   1.14 Prior Liens 7 ARTICLE II      DEFAULTS 8   2.1 Event
of Default 8 ARTICLE III      A. REMEDIES 8   3.1 Acceleration of Maturity 8  
3.2 Agent’s Right to Enter and Take Possession, Operate and Apply Income 8   3.3
Agent’s Power of Enforcement 9   3.4 Foreclosure Sale 10   3.5 Application of
Indebtedness Toward Purchase Price 10   3 6 Waiver by Mortgagor 11   3.7
Receiver 12   3.8 Suits to Protect the Property 12   3.9 Proofs of Claim 12  
3.10 Mortgagor to Pay the Indebtedness on Any Default in Payment;
Application of Monies by Agent 13   3.11 Discontinuance of Proceedings; Position
of Parties Restored 14




 

--------------------------------------------------------------------------------




  3.12 Limitation on Agent’s and Lenders’ Duty in Respect of Property 14   3.13
Reinstatement 14   3.14 No Waiver; Cumulative Remedies 14   3.15 Limitation by
Law 15 B. SUBORDINATION OF REMEDIES 15   3.16 General 15   3.17 Subordination in
the Event of Insolvency, etc 15   3.18 Standstill 15   3.19 Subordination 16  
3.20 Prohibition of Subsequent Acquisition of Rights 17 ARTICLE IV     
MISCELLANEOUS PROVISIONS 17   4.1 Addresses for Notices, Etc 17   4.2
Severability 18   4.3 Termination 18   4.4 Successors and Assigns 18   4.5
Counterparts 18   4.6 GOVERNING LAW 18   4.7 Inconsistent Provisions 19   4.8
Section Titles 19   4.9 No Strict Construction 19   4.10 Advice of Counsel 19  
4.11 Benefit of Lenders 19 ARTICLE V      STATE SPECIFIC PROVISIONS 19   5.1 New
Jersey ISRA Provisions 19 ARTICLE VI      SUBORDINATION 20   6.1 Subordination
20   6.2 Release of Mortgage 21   6.3 Replacement or Refinancing of Senior
Mortgage 21 ARTICLE VII      PARTIAL RELEASE 21   7.1 Partial Release of
Property - Vacant Land 21




iii 

--------------------------------------------------------------------------------




EXHIBITS    

--------------------------------------------------------------------------------

          Exhibit A   Legal Description       Exhibit B   Permitted Exceptions  
    Exhibit C   Leases/ Subleases




 iv

--------------------------------------------------------------------------------




SUBORDINATE MORTGAGE, SECURITY AGREEMENT
AND FIXTURE FILING

 

                                 THIS SUBORDINATE MORTGAGE, SECURITY AGREEMENT
AND FIXTURE FILING (as amended, supplemented or otherwise modified from time to
time, this “Mortgage”), is made as of this 29th day of August, 2007, by BUTLER
OF NEW JERSEY REALTY CORP., a New Jersey corporation having an office at 110
Summit Avenue, Montvale, New Jersey 07645 (“Mortgagor”), to MONROE CAPITAL
MANAGEMENT ADVISORS LLC, a Delaware limited liability company, for itself as
lender and as agent for the lenders from time to time which are party to the
Credit Agreement (as hereinafter defined), having an office at 311 South Wacker
Drive, Suite 6400, Chicago, Illinois 60606 (together with its successors and
assigns “Agent”).

RECITALS:

 

                                 WHEREAS, Mortgagor is the fee owner of the real
property and improvements described in Exhibit A attached hereto.

 

                                 WHEREAS, Butler Service Group, Inc. (the
“Borrower”) has entered into that certain Second Lien Credit Agreement by and
among the Borrower and the other Credit Parties signatory thereto, and Agent as
agent for the lenders from time to time party to the Second Lien Credit
Agreement (the “Lenders”) and Agent, as agent for the Lenders (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and related documents, dated as of the date hereof, providing for
term loans and other extensions of credit in the aggregate principal amount of
up to TWENTY THREE MILLION DOLLARS ($23,000,000.00) (the “Loan”).

                                 WHEREAS, Mortgagor and Borrower are
subsidiaries of a common parent and Mortgagor has entered into that certain
Holdings Guaranty by and among Mortgagor, the other Guarantors party thereto,
and Agent, as agent for the Lenders (as the same may be amended, supplemented or
otherwise modified from time to time, the “Guaranty”) dated as of even date
hereof.

                                 WHEREAS, Agent and the Lenders are unwilling to
make available to Borrower the credit facilities provided for therein unless
Mortgagor, among other things, secures the obligations of Borrower under the
Credit Agreement and the Loan Documents (as defined in the Credit Agreement) by
delivering this Mortgage. All capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

GRANTING CLAUSE

                                 NOW THEREFORE, Mortgagor, for the purpose of
securing (1) the full payment and performance by Borrower and Mortgagor of all
the terms, agreements, covenants and provisions of this Mortgage and the other
Loan Documents and any renewal, extension, modification or replacement thereof,
(2) the Obligations as defined in




 

--------------------------------------------------------------------------------




the Credit Agreement, and (3) all other debts, obligations and liabilities of
every kind and character of Mortgagor now or hereafter existing in favor of
Agent and the Lenders incurred or arising pursuant to the provisions of this
Mortgage and the other Loan Documents, whether such debts, obligations or
liabilities be direct or indirect, primary or secondary, joint or several, fixed
or contingent (collectively the “Secured Obligations”), hereby irrevocably
mortgages, pledges, warrants, gives, grants, assigns, bargains, sells, releases,
transfers, aliens, enfeoffs and conveys to Agent with power of sale, for the
benefit of Agent and Lenders, all of Mortgagor’s right, title and interest in
and to the following property with MORTGAGE COVENANTS:

 

                                 (A)           THE LAND: The following described
premises situated in the County of Bergen, State of New Jersey, to wit: The land
described in detail in Exhibit A (the “Land”) which is attached hereto and
incorporated herein and made a part of this document for all purposes;
 
                                 (B)           THE IMPROVEMENTS: TOGETHER WITH
(1) all the buildings, structures and improvements of every nature whatsoever
now or hereafter situated on the Land, and (2) all fixtures, machinery,
appliances and equipment of every nature whatsoever including, but without
limiting the generality of the foregoing, all heating, electrical, mechanical,
lighting, lifting, plumbing, ventilating, air conditioning and air-cooling
fixtures, systems, machinery, apparatus and equipment, refrigerating,
incinerating and power fixtures, systems, machinery, apparatus and equipment,
loading and unloading fixtures, systems, machinery, apparatus and equipment,
escalators, elevators, boilers, communication systems, switchboards, sprinkler
systems and other fire prevention and extinguishing fixtures, systems,
machinery, apparatus and equipment, and all engines, motors, dynamos, machinery,
wiring, pipes, pumps, tanks, conduits and ducts constituting a part of any of
the foregoing, now or hereafter owned by Mortgagor and located in or on, or
attached to, and used or intended to be used in connection with or with the
operation of, the Land, buildings, structures or other improvements, or in
connection with any construction being conducted or which may be conducted
thereon, and owned by Mortgagor, and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing,
and all of the right, title and interest of Mortgagor in and to any such
personal property or fixtures subject to any lien, security interest or claim,
which, to the fullest extent permitted by law, shall be conclusively deemed
fixtures and a part of the real property encumbered hereby (hereinafter called
the “Improvements”);
 
                                 (C)           EASEMENTS: TOGETHER WITH all
right, title and interest, if any, of Mortgagor in and to the streets and roads
abutting said land to the center lines thereof, and strips and gores within or
adjoining said land, the airspace and all development rights with respect
thereto and right to use said airspace and development rights above said Land,
all easements, rights-of-way, gores of land, streets, ways, alleys, passages,
sewer rights, water courses, water rights and powers, drainage, mineral, oil,
gas and timber rights, air rights, conduits and wires and all other facilities
furnishing services to, and all appurtenances whatsoever, in any way belonging,
relating or appertaining to




2

--------------------------------------------------------------------------------




any of the property described in paragraphs (A) and (B) hereof, or which
hereafter shall in any way belong, relate or be appurtenant thereto, whether now
owned or hereafter acquired by Mortgagor;

 

                                 (D)           TOGETHER WITH (i) all the estate,
right, title and interest of Mortgagor of, in and to all judgments, insurance
proceeds, awards of damages and settlements hereafter made resulting from
condemnation proceedings or the taking of the property described in paragraphs
(A), (B) and (C) hereof or any part thereof under the power of eminent domain,
or for any damage (whether caused by such taking or otherwise) to the property
described in paragraphs (A), (B) and (C) hereof or any part thereof, or to any
rights, appurtenant thereto, and all proceeds of any sales or other dispositions
of the property described in paragraphs (A), (B) and (C) hereof or any part
thereof; and Agent is hereby authorized to collect and receive said awards and
proceeds and to give proper receipts and acquittances therefor, and (if it so
elects) to apply the same toward the payment of the Secured Obligations in
accordance with the terms of the Credit Agreement, notwithstanding the fact that
the amount owing thereon may not then be due and payable, (ii) all contract
rights, general intangibles, actions and rights in action, including without
limitation all rights to insurance proceeds and unearned premiums arising from
or relating to the property described in paragraphs (A), (B), and (C) above; and
(iii) all proceeds, products, replacements, additions, substitutions, renewals
and accessions of and to the property described in paragraphs (A), (B) and (C);
and

                                 (E)            TOGETHER WITH (i) Mortgagor’s
rights further to encumber the property described in paragraphs (A), (B), and
(C) above for debt and (ii) all of Mortgagor’s rights to enter into any lease or
lease agreement.

 

                                All of the property described in paragraphs (A),
(B), (C), (D) and (E) above, and each item of property therein described, is
herein referred to as the “Property”.
                                 TO HAVE AND TO HOLD THE PROPERTY unto Agent,
its successors and assigns forever until the Termination Date.

ARTICLE I

WARRANTIES, REPRESENTATIONS AND COVENANTS

 

                                 Mortgagor warrants, represents, covenants and
agrees with Agent, as follows:  
                                  1.1             Title to Property; Liens, (a)
Mortgagor holds an indefeasible estate in fee simple in, and has good and
marketable title to the Property, and (b) the Property is free and clear of all
Liens except for the Senior Mortgage (hereinafter defined) and the Permitted
Encumbrances which are expressly permitted on the Property under the Credit




3

--------------------------------------------------------------------------------




Agreement and those certain exceptions listed on Exhibit B attached hereto
(collectively “Permitted Exceptions”) and Mortgagor shall at all times keep the
Property free and clear of all Liens other than the Permitted Exceptions; (c)
Mortgagor will maintain and preserve the lien of this Mortgage until the
Termination Date; and (d) except as set forth on Exhibit C there are presently
no leases, subleases, underlettings, concession agreements, licenses or other
occupancy agreements affecting the Property, or any other parties in possession,
other than Mortgagor, at the Property. Mortgagor fully warrants and will forever
defend the title to the Property against the claims of all Persons whomsoever
claiming or to claim the same or any part thereof, other than those claims
relating to Permitted Exceptions, and Mortgagor agrees that the foregoing
covenant shall not be extinguished by any foreclosure of this Mortgage but shall
run with the Land.

                                 Mortgagor will not, without the prior written
consent of Agent, which consent shall not be unreasonably be withheld or
delayed, (i) initiate or support any zoning reclassification of the Land or use
or permit the use of the Property in a manner which would result in such use
becoming a nonconforming use under applicable zoning ordinances, (ii) impose or
consent to the imposition of any public or private restrictive covenants upon
the Land, (iii) execute, file or consent to any subdivision plat affecting the
Land or consent to the annexation of the Land to any municipality, or (iv)
permit or suffer the Land to be used by the public or any Person in such manner
as might make possible a claim of adverse usage or possession or of any implied
dedication or easement.

                                 1.2             Status of Property, (a)
Mortgagor has obtained, and will maintain in full force and effect, all
necessary certificates, licenses, permits and other approvals necessary for the
operation of the Property, including without limitation all zoning, building
code, land use and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and not subject to revocation, suspension
or modification except those which if not in effect would not have a materially
adverse effect on Mortgagor or Property; (b) Mortgagor knows of no notice
stating other than that: the Property and the present and contemplated use and
occupancy thereof are in full compliance with all applicable zoning ordinances,
building codes, land use laws and other similar laws, and none of the
Improvements lies outside of the boundaries of the Land or the applicable
building restriction lines and no improvements on adjoining properties
materially encroach upon the Land; (c) the Property is served by all utilities
required for the current or contemplated use thereof; (d) all public roads and
streets necessary for service of and access to the Property for the current or
contemplated use thereof have been completed, are serviceable and all-weather
and are physically and legally open for use by the public; (e) the Property is
assessed for real estate tax purposes as one or more wholly independent tax lot
or lots and no other land or improvements is assessed and taxed together with
the Property or any portion thereof; and (f) to the best of Mortgagor’s
knowledge, all liquid and solid waste disposal septic and sewer systems located
on the Property are in a good and safe condition and repair and in compliance
with applicable laws.




4

--------------------------------------------------------------------------------




                                  1.3             Insurance; Casualties.
Mortgagor shall at its sole expense obtain for, deliver to, and maintain for the
benefit of Agent insurance in accordance with Section 5.4 of the Credit
Agreement insuring the Property. All proceeds of such insurance shall be applied
in accordance with Section 5.4 of the Credit Agreement without affecting the
lien of this Mortgage for the full amount secured hereby before such payment
took place. Mortgagor promptly shall comply with, and shall cause the Property
to comply with, (i) all of the provisions of each such insurance policy required
under this Section 1.3, and (ii) all of the requirements of the insurers
thereunder applicable to Mortgagor or to any of the Property or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration, repair
or restoration of any of the Property, even if such compliance would necessitate
structural changes or improvements. If any part of the Property shall be lost,
damaged or destroyed by fire or any other cause, Mortgagor shall restore the
Property in accordance with and subject to the terms hereof and of Section 5.4
of the Credit Agreement.

                                  1.4            Condemnation. As of the date
hereof Mortgagor has not received any written notice of any proceeding for the
condemnation or other taking of the Property or any part thereof and has no
actual knowledge that any such proceeding is contemplated. Mortgagor shall,
promptly upon learning of the institution of any such proceeding, notify Agent
of the pendency of such proceeding, and agrees that Agent may participate in any
such proceeding and Mortgagor from time to time will deliver to Agent all
instruments reasonably requested by Agent to permit such participation. Subject
to the rights of Park (hereinafter defined) under the Senior Mortgage and
subject to Section 1.3(b)  of the Credit Agreement, Agent shall (and is hereby
authorized to) collect any and all awards, payments or other proceeds of any
such condemnation or taking (“Condemnation Proceeds”) and apply Condemnation
Proceeds to the reduction of the Secured Obligations in the manner set forth in
Section 1.3(d) of the Credit Agreement or, at Agent’s option in its discretion,
may permit or require Mortgagor to use Condemnation Proceeds, or any part
thereof, to replace, repair or restore the Property. All Condemnation Proceeds
shall be applied in accordance with this Section 1.4 without affecting the lien
of this Mortgage for the full amount secured hereby before such payment took
place. Mortgagor agrees to execute such further assignments of any Condemnation
Proceeds as Agent may require

                                  1.5            Care of the Property. Mortgagor
shall not abandon the Property and shall preserve and maintain the Property in
good condition and repair, reasonable wear and tear excepted. Except as
otherwise provided in Section 7.1 below or in Section 6.8 of the Credit
Agreement, no part of the Property shall be sold, transferred, disposed of,
removed or demolished in any manner, without the prior written consent of Agent.

                                  1.6             Transfer of the Property.
Except as otherwise permitted under the Credit Agreement, there shall be no
sale, conveyance, transfer, lease, sublease, pledge or further encumbrance or
transfer of the Property or any portion thereof or of any direct or indirect
interest in any part of the Property or in Mortgagor, without the prior written
consent of Agent, which consent shall not be not be unreasonably withheld or
delayed;




5

--------------------------------------------------------------------------------





provided, however, notwithstanding anything in the Credit Agreement to the
contrary, prior written consent of Agent shall not be required in connection
with the sale, conveyance or transfer of the Property if the purchase price for
such sale, conveyance or transfer is in excess or equal to Ten Million Dollars
($10,000,000.00) and written notice of such sale is provided to Agent not less
than ten (10) business days prior to the closing of such sale; provided,
further, however, that under all circumstances shall the proceeds of any sale,
transfer, conveyance of the Property be applied in accordance with Credit
Agreement.


                                  1.7             Other Representations.
Warranties and Covenants. All of the representations, warranties and covenants
in the Credit Agreement are incorporated herein by reference and, together with
the covenants in this Article I, shall be covenants running with the Land. The
covenants set forth in the Credit Agreement include, among other provisions: (a)
the obligation to pay when due all taxes, assessments and charges on the
Property or assessed against Lender with respect to the Loan; (b) the right of
Lender to inspect the books and records of the Mortgagor; (c) the obligation to
keep the Property free and clear of all Hazardous Materials and in compliance
with all Environmental Laws; and (d) the obligation to comply with all legal
requirements (including Environmental Laws) ) which if there was non-compliance
would materially adversely effect Mortgagor or the Property.
 
                                  1.8             Further Assurances. At any
time and from time to time, upon Agent’s request and at Mortgagor’s sole
expense, Mortgagor shall make, execute and deliver, or cause to be made,
executed and delivered, to Agent and where appropriate shall cause to be
recorded or filed, and from time to time thereafter to be re-recorded and
refiled at such time and in such offices and places as shall be reasonably
deemed desirable by Agent, any and all such further deeds of trust, instruments
of further assurance, financing statements, certificates and other documents as
Agent may consider necessary or desirable in order to effectuate, complete, or
perfect, or to continue and preserve the obligations of Mortgagor under this
Mortgage, and the lien of this Mortgage on the Property subject only to the
Senior Mortgage and to the Permitted Exceptions. Upon any failure by Mortgagor
to do so, Agent may make, execute, record, file, re-record or refile any and all
such deeds of trust, instruments, financing statements, certificates and
documents for and in the name of Mortgagor, and Mortgagor hereby irrevocably
appoints Agent, the agent and attorney-in-fact of Mortgagor to do so.
 
                                  1.9             Security Agreement and
Financing Statements. This Mortgage constitutes not only a real property
Mortgage, but also a “security agreement” and a “fixture filing” within the
meaning of the Uniform Commercial Code of the state where the Property is
located (the “UCC”). Mortgagor (as Debtor) hereby grants, assigns, conveys,
pledges, hypothecates and transfers to Agent (as creditor and secured party),
for the benefit of Agent and Lenders, as security for the prompt and complete
payment and performance of the Secured Obligations a Lien in all of Mortgagor’s
right, title and interest in and to all fixtures, machinery, appliances and
equipment of every nature whatsoever constituting part of the Property, subject
only to Permitted Exceptions.




6

--------------------------------------------------------------------------------




Nothing in this Section 1.9 shall limit in any manner whatsoever any right Agent
or the Lenders may have under any other Loan Document.
 

                                 1.10      Intentionally Omitted.  

                                 1.11      After Acquired Property. To the
extent permitted by and subject to applicable law, the lien of this Mortgage
will automatically attach, without further act, to all after acquired property
located in or on, or attached to, the Property or any part thereof.
 
                                 1.12      Future Indebtedness of Mortgagor.
This Mortgage is given in part to secure a term loan as described in the Loan
Documents and shall secure not only existing indebtedness hereby secured as of
the date hereof, but also, without further act, any and all future indebtedness
of Mortgagor to Agent or the Lenders pursuant to the Loan Documents, whether
such advances are obligatory or are to be made at the option of Agent, or
otherwise, to the same extent as if such advances or future indebtedness were
made as of the date hereof. Pursuant to and subject to the terms of the Loan
Documents, the Lenders have committed to advance or apply certain funds to or on
behalf of Mortgagor, and it is hereby acknowledged and intended that the lien of
this Mortgage shall be valid as to all such advances (whenever hereafter made)
from the time of the recording of this Mortgage. The total amount of the Secured
Obligations may increase or decrease from time to time.
 
                                 1.13      Flood Hazard. Mortgagor hereby
represents that the Land does not comprise property identified by the Secretary
of Housing and Urban Development as an area having special flood hazards. If the
Land at any time is so identified by the Secretary of Housing and Urban
Development as having special flood hazards, Mortgagor will keep the Land
insured against loss by flood hazards in an amount at least equal to the maximum
limit of coverage made available with respect to the particular type of property
under the National Flood Insurance Act of 1968, as amended by the Flood Disaster
Protection Act of 1973.

 

                                  1-14      Prior Liens. Agent acknowledges that
the Property is now subject to an approved prior deed of trust, mortgage, lien
or other permitted encumbrance described in Exhibit B which has priority over
the lien of this Mortgage (“Approved Prior Encumbrance”), Mortgagor shall: (i)
pay the principal, interest and all other sums secured thereby on their due date
or within any applicable grace period either directly to the holder of the
Approved Prior Encumbrance and will comply with all of the other material terms,
covenants and conditions thereof; (ii) if requested hereafter by Agent, produce
to Agent from time to time no less than fifteen (15) days after the due date of
the installments of principal, interest and other sums payable thereon, receipts
or other evidence of payment thereof satisfactory to Agent; and (iii) notify
Agent promptly of the receipt of any written notice given by the holder of any
Approved Prior Encumbrance.




7

--------------------------------------------------------------------------------




ARTICLE II

DEFAULTS

 


                                 2.1           Event of Default. The term Event
of Default, wherever used in this Mortgage, shall mean any one or more of the
following events:


                                                 (a)         Failure by Borrower
to make payments as provided in the Credit Agreement or to pay when due any
Secured Obligations or other sums to be paid by Borrower or Mortgagor hereunder
or under the other Loan Documents beyond any applicable period set forth in
Section 8.1 of the Credit Agreement; or

                                                 (b)         Failure by
Mortgagor to perform or comply with any of the terms, covenants or conditions of
this Mortgage beyond any applicable period set forth in Section 8.1(d) of the
Credit Agreement; or

                                                 (c)         The occurrence of
any other Event of Default under and as defined in the Credit Agreement.

ARTICLE III

A. REMEDIES

                                 Each of the remedies set forth in Article III
is subject and subordinate, unconditionally and forever, to the rights of the
holder of the Senior Mortgage. Notwithstanding anything to the contrary
contained in this Article III and in this Mortgage, Agent shall standstill and
shall not act in any manner to the detriment or in degrogation of the holder of
the Senior Mortgage’s rights and remedies under the Senior Mortgage which
remains at all times senior to this Mortgage. At all times the holder of the
Senior Mortgage shall be given prior written notice and an opportunity to cure
any Event of Default in order to protect and preserve its rights.

                                 3.1           Acceleration of Maturity. If an
Event of Default shall have occurred and be continuing, Mortgagor agrees that
Agent may declare without demand or notice all Secured Obligations to be due and
payable immediately, and upon such declaration all Secured Obligations shall
immediately become and be due and payable without demand or notice.

                                 3.2            Agent’s Right to Enter and Take
Possession, Operate and Apply Income.

                                                 (a)         If an Event of
Default shall have occurred and be continuing, Mortgagor, upon demand of Agent,
shall forthwith surrender to Agent the actual possession and, if and to the
extent permitted by law, Agent itself, or by such officers or agents as it may
appoint, may enter upon and take possession of the Property




8

--------------------------------------------------------------------------------




and may exclude Mortgagor and its agents and employees wholly therefrom, and may
have joint access with Mortgagor to the books, papers and accounts of Mortgagor.

 

                                                 (b)         If an Event of
Default shall have occurred and be continuing and Mortgagor shall for any reason
fail to surrender or deliver the Property or any part thereof after Agent’s
demand, Agent may obtain a judgment or decree conferring on Agent the right to
immediate possession or requiring Mortgagor to deliver immediate possession of
all or part of the Property to Agent, and Mortgagor hereby specifically consents
to the entry of such judgment or decree. Mortgagor shall pay to Agent, upon
demand, all costs and expenses of obtaining such judgment or decree and
reasonable compensation to Agent, its attorneys and agents, and all such costs,
expenses and compensation shall, until paid, be secured by the lien of this
Mortgage.

                                                 (c)         Upon every such
entering upon or taking of possession, Agent may hold, store, use, operate,
manage and control the Property and conduct the business thereof, and, from time
to time may:

                                                                 (i)         
make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon and purchase or
otherwise acquire additional fixtures, personalty and other property;

 

                                                                (ii)        
insure or keep the Property insured;
 
                                                                (iii)       
manage and operate the Property and exercise all the rights and powers of
Mortgagor in its name or otherwise with respect to the same; and
 
                                                                 (iv)       
enter into agreements with others to exercise the powers herein granted Agent,
all as Agent from time to time may determine. All costs, expenses and
liabilities of every character incurred by Agent in managing, operating and
maintaining the Property shall constitute a portion of the Secured Obligations.
The taking of possession by Agent shall not be construed to be an affirmation of
any lease or acceptance of attornment with respect to any lease of all or any
portion of the Property. Agent shall surrender possession of the Property to
Mortgagor only as of the Termination Date.
 
                                 3.3           Agent’s Power of Enforcement. If
an Event of Default shall have occurred and be continuing, Agent may, either
with or without entry or taking possession as hereinabove provided or otherwise,
(a) sell the Property or any part thereof to the extent permitted and pursuant
to the procedures provided by the law of state where the Property is located,
and all estate, right, title and interest, claim and demand therein, at one or
more sales, as an entity or in parcels, and at such time and place upon such
terms and after such notice thereof as may be required or permitted by law; or
(b) proceed by suit or suits at law or in equity or by any other appropriate
proceeding or remedy: (i) to enforce payment under the Loan Documents or the
performance of any term hereof or any other right; (ii) to foreclose this
Mortgage and to sell, as an entirety or in separate lots or parcels, the
Property, under the judgment or decree of a court or courts of competent




9

--------------------------------------------------------------------------------




jurisdiction; and (iii) to pursue any other remedy available to it, including
without limitation as provided in Section 1.10 hereof. Agent shall take action
either by such proceedings or by the exercise of its powers with respect to sale
or entry or taking possession, or any of them, as it may determine.
 
                                 3.4            Foreclosure Sale, (a) Agent may
adjourn from time to time any sale to be made by it under or by virtue of this
Mortgage by announcement at the time and place appointed for such sale or for
such adjourned sale or sales and, except as otherwise provided by any applicable
provision of law, Agent, without further notice or publication, may conduct such
sale at the time and place to which the same shall be so adjourned.
 
                                                 (b)          Upon the
completion of any sale or sales made by Agent under or by virtue of this Article
III, Agent, or any officer of any court empowered to do so, shall execute and
deliver to the accepted purchaser or purchasers a good and sufficient instrument
or instruments, conveying, assigning and transferring all estate, right, title
and interest in and to the property and rights sold. Agent is hereby irrevocably
appointed the true and lawful attorney-in-fact of Mortgagor, in its name and
stead, to make all necessary conveyances, assignments, transfers and deliveries
of any part of the Property and rights so sold. Agent may, for such purpose,
execute all necessary instruments of conveyance, assignment and transfer, and
may substitute one or more persons with like power, Mortgagor hereby ratifying
and confirming all that its said attorney or such substitute or substitutes
shall lawfully do by virtue hereof. Nevertheless, Mortgagor, if so requested by
Agent, shall ratify and confirm any such sale or sales by executing and
delivering to Agent or to such purchaser or purchasers all such instruments as
may be advisable, in the judgment of Agent, for the purpose, and as may be
designated in such request. Any such sale or sales made under or by virtue of
this Article III, whether made under the power of sale herein granted or under
or by virtue of judicial proceedings or of a judgment or decree of foreclosure
and sale, shall operate to divest all the estate, right, title, interest, claim
and demand whatsoever, whether at law or in equity, of Mortgagor in and to the
properties, interests and rights so sold, and shall be a perpetual bar both at
law and in equity against Mortgagor and against any and all persons claiming or
who may claim the same, or any part thereof from, through or under Mortgagor.
 
                                                 (c)          Upon any sale held
by Agent or by any receiver or public officer, Agent may bid for and purchase
the Property and, upon compliance with the terms of sale, may hold, retain and
possess and dispose of such property in their own absolute right without further
accountability.
 
                                 3.5            Application of Indebtedness
Toward Purchase Price. Upon any such sale, Agent may, if permitted by law, and
after allowing for costs and expenses of the sale, compensation and other
charges, in paying the purchase price, apply all or any portion of the Secured
Obligations, in lieu of cash, to the amount which shall, upon distribution of
the net proceeds of such sale, be payable thereon, to the extent of the purchase
price.




10

--------------------------------------------------------------------------------




                                 3.6           Waiver by Mortgagor, (a) To the
fullest extent permitted under applicable law, Mortgagor hereby waives all
errors and imperfections in any proceedings instituted by Agent under this
Mortgage or any other Loan Document and all benefit of any present or future
statute of limitations or any other present or future statute, law, stay,
moratorium, appraisal or valuation law, regulation or judicial decision, nor
shall Mortgagor at any time insist upon or plead, or in any manner whatsoever,
claim or take any benefit or advantage of any such statute, law, stay,
moratorium, regulation or judicial decision which (i) provides for the valuation
or appraisal of the Property prior to any sale or sales thereof which may be
made pursuant to any provision herein or pursuant to any decree, judgment or
order of any court of competent jurisdiction, (ii) exempts any of the Property
or any other property, real or personal, or any part of the proceeds arising
from any sale thereof, from attachment, levy or sale under execution, (iii)
provides for any stay of execution, moratorium, marshalling of assets, exemption
from civil process, redemption or extension of time for payment, (iv) requires
Agent to institute proceedings in mortgage foreclosure against the Property
before exercising any other remedy afforded Agent hereunder with respect to any
Event of Default, (v) affects any of the terms, covenants, conditions or
provisions of this Mortgage, or (vi) conflicts with or may affect, in a manner
which may be adverse to Agent, any provision, covenant, condition or term of
this Mortgage or any other Loan Document, nor shall Mortgagor at any time after
any sale or sales of the Property pursuant to any provision herein, including,
but without limiting the generality of the foregoing, after any sale pursuant to
a judgment of foreclosure, claim or exercise any right under any present or
future statute, law, stay, moratorium, regulation or judicial decision to redeem
the Property or the portion thereof so sold.

 

                                                 (b)          Mortgagor hereby
waives the right, if any, to require any sale to be made in parcels, or the
right, if any, to select parcels to be sold, and there shall be no requirement
for marshalling of assets with respect to either the Property or any other
Collateral.
 
                                                 (c)          Mortgagor hereby
waives personal service of process and consents to service in the manner and to
the address of Mortgagor set forth or referred to in Sections 11.9 and 11.10 of
the Credit Agreement.
 
                                                 (d)          BECAUSE DISPUTES
ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND MORTGAGOR AND
AGENT WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION
RULES), MORTGAGOR AND AGENT DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, MORTGAGOR HEREBY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER IN CONTRACT, TORT, OR OTHERWISE ARISING OUT OF,




11

--------------------------------------------------------------------------------




CONNECTED WITH, RELATED TO, OR INCIDENTAL TO, THIS MORTGAGE OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

                                 3.7            Receiver. If an Event of Default
shall have occurred and be continuing, Agent, to the extent permitted by law and
without notice to Mortgagor or regard to the value of the Property or the
adequacy of the security or occupancy of the Property, shall be entitled as a
matter of right if it so elects to the appointment of a receiver to enter upon
and take possession of the Property and to collect all rents, revenues, issues,
income, product and profits thereof and apply the same as the court may direct.
The receiver shall have all rights and powers permitted under the laws of the
jurisdiction where the Property is located and such other powers as the court
making such appointment shall confer. The expenses, including receiver’s fees,
attorneys’ fees, costs and agent’s compensation, incurred pursuant to the powers
herein contained shall be secured by this Mortgage. The right to enter and take
possession of and to manage and operate the Property, and to collect the rents,
issues and profits thereof, whether by a receiver or otherwise, shall be
cumulative to any other right or remedy hereunder or afforded by law, and may be
exercised concurrently therewith or independently thereof. Agent shall be liable
to account only for such rents, issues and profits actually received by Agent,
respectively. Notwithstanding the appointment of any receiver or other
custodian, Agent shall be entitled as pledgee to the possession and control of
any cash, deposits, or instruments at the time held by, or payable or
deliverable under the terms of this Mortgage to, Agent.

                                 3.8             Suits to Protect the Property,
(a) Agent shall have the power and authority to institute and maintain any suits
and proceedings as Agent may deem advisable (i) to prevent any impairment of the
Property by any acts which may be unlawful or any violation of this, (ii) to
preserve or protect Agent’s interest in the Property, and (iii) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order might impair
the security hereunder or be prejudicial to Agent’s interest.

 

 
                                                 (b)             Mortgagor
agrees that if any action or proceeding be commenced to which action or
proceeding Agent is a party by reason of the execution of this Mortgage or the
other Loan Documents, or in which it becomes necessary to defend or uphold the
lien of this Mortgage, all sums paid by Agent for the expense of any litigation
to prosecute or defend the transaction and the rights and Hen created hereby
(including, without limitation, attorneys’ fees) shall be paid by Mortgagor
together with interest thereon from the date of payment by Agent at the rate
applicable to revolving loans under the Credit Agreement. All such sums paid and
the interest thereon shall be a Hen upon the Property, and shall be secured
hereby.

 

                                 3.9             Proofs of Claim. In the case of
any receivership, insolvency, bankruptcy,  reorganization, 
arrangement, adjustment, composition or other judicial




12

--------------------------------------------------------------------------------




proceedings affecting Mortgagor or any guarantor, co-maker or endorser of any of
Mortgagor’s obligations, its creditors or its property, Agent, to the extent
permitted by law, shall be entitled to file such proofs of claim and other
documents as may be necessary or advisable in order to have Agent’s claims
allowed in such proceedings for the entire amount due and payable by Mortgagor
under this Mortgage and any other Loan Document, at the date of the institution
of such proceedings, and for any additional amounts which may become due and
payable by Mortgagor after such date.
 
                                 3.10             Mortgagor to Pay the
Indebtedness on Any Default in Payment; Application of Monies by Agent.

                                                 (a)             If an Event of
Default shall have occurred and be continuing, then, upon demand by Agent,
Mortgagor shall pay to Agent the whole amount which then shall have become due
and payable under the Loan Documents. If Mortgagor shall fail to pay such
amounts forthwith upon such demand, Agent shall be entitled to sue for and to
recover judgment against Mortgagor for the whole amount so due and unpaid
together with costs and expenses, including without limitation the reasonable
compensation, expenses and disbursements of Agent’s agents, attorneys and other
representatives, either before, after or during the pendency of any proceedings
for the enforcement of this Mortgage. The right of Agent to recover such
judgment shall not be affected by any taking possession or foreclosure sale
hereunder, or by the exercise of any other right, power or remedy for the
enforcement of the terms of this Mortgage, or the foreclosure of the lien
hereof.

                                                 (b)             In case of a
foreclosure sale of all or any part of the Property and of the application of
the proceeds of sale to the payment of the sums secured hereby, Agent shall be
entitled to enforce payment from Mortgagor of all amounts then remaining due and
unpaid and to recover judgment against Mortgagor for any portion thereof
remaining unpaid, with interest.

                                                 (c)             Mortgagor
hereby agrees, to the extent permitted by law, that no recovery of any such
judgment by Agent and no attachment or levy of any execution upon any of the
Property or any other property shall in any way affect the lien of this Mortgage
upon the Property or any part thereof of any lien, rights, powers or remedies of
Agent hereunder, but such lien, rights, powers and remedies shall continue
unimpaired as before.

                                                 (d)             Any monies
collected or received by Agent under this Section 3.10 shall be applied to the
payment of compensation, expenses and disbursements of the agents, attorneys and
other representatives of Agent, and the balance remaining shall be applied to
the Secured Obligations in accordance with the Credit Agreement.

                                                 (e)             The provisions
of this paragraph shall not be deemed to limit or otherwise modify the
provisions of any guaranty of the Secured Obligations.




13

--------------------------------------------------------------------------------




                                 3.11            Discontinuance of Proceedings;
Position of Parties Restored. If Agent shall have proceeded to enforce any right
or remedy under this Mortgage by foreclosure, entry or otherwise and such
proceedings shall have been discontinued or abandoned for any reason, or such
proceedings shall have resulted in a final determination adverse to Agent, then
and in every such case, to the extent permitted by law, Mortgagor and Agent
shall be restored to their former positions and rights hereunder, and all
rights, powers and remedies of Agent shall continue as if no such proceedings
had occurred or had been taken and no such proceedings or actions shall be
deemed to be a cure by Mortgagor or a waiver by Agent of any default hereunder
or under any other Loan Document.

                                 3.12             Limitation on Agent’s and
Lenders’ Duty in Respect of Property. Agent, and each Lender shall use
reasonable care with respect to the Property in its possession or under its
control. Neither Agent, nor any Lender shall have any other duty as to any
Property in its possession or control or in the possession or control of any
agent or nominee of Agent, or such Lender, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.

                                 3.13            Reinstatement. This Mortgage
shall remain in full force and effect and continue to be effective should any
petition be filed by or against Mortgagor for liquidation or reorganization,
should Mortgagor become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver or trustee be appointed for all or
any significant part of Mortgagor’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

                                 3.14             No Waiver; Cumulative
Remedies. None of Agent, or any Lender shall by any act, delay, omission or
otherwise be deemed to have waived any of its rights or remedies hereunder, and
no waiver shall be valid unless in writing, signed by Agent and then only to the
extent therein set forth. A waiver by Agent of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
Agent would otherwise have had on any future occasion. No failure to exercise
nor any delay in exercising on the part of Agent, or any Lender, any right,
power or privilege hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or future exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies hereunder provided are cumulative and may
be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or




14

--------------------------------------------------------------------------------




provisions of this Mortgage may be waived, altered, modified or amended except
by an instrument in writing, duly executed by Agent, and Mortgagor.


                                 3.15            Limitation by Law. All rights,
remedies and powers provided in this Mortgage may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Mortgage are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Mortgage invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

B. SUBORDINATION OF REMEDIES

                                 For avoidance of any doubt over the manner in
which this Mortgage shall be subordinate to the Senior Mortgage the following
provisions apply:

                                 3.16            General. Notwithstanding any
provision of this Mortgage, any proceeds of this Mortgage (the “Subordinate
Debt”) shall be subordinate and junior in right of payment to all Senior
Mortgage obligations, to the extent and in the manner provided for herein (the
“Subordination”).

                                 3.17             Subordination in the Event of
Insolvency, etc. In the event and during the continuance of any Proceeding
(hereafter defined), the Senior Mortgage shall first be paid in full before any
payments or distributions of any character are made to Agent and/or Lenders
pursuant to this Mortgage as a result of a foreclosure action, which are
subordinate and junior in right of payment to the payment of Senior Mortgage
obligations. In the event of any bankruptcy or other insolvency proceeding
(“Proceeding”), any payment or distribution in any Proceeding of any kind or
character, whether in cash, securities or other property which would otherwise
(but for this Subordination) be payable or deliverable in respect of this
Mortgage solely with respect to a foreclosure action shall be paid or delivered
by the person making such distribution or payment, whether a trustee in
bankruptcy, receiver, assignee for the benefit of creditors liquidating trustee
or agent, or otherwise, directly to Park for application in payment of the
Senior Mortgage debt to the extent necessary to pay in full all Senior Debt then
remaining unpaid.

 

                                 3.18             Standstill. Agent agrees to
use reasonable efforts to promptly send Park a copy of any notice of default
under this Mortgage sent to Mortgagor and further agrees that after Agent gives
Park a default notice, Agent shall not exercise any rights or remedies or take
any enforcement action available upon the occurrence of a default or an event of
default or otherwise under this Mortgage or take any action toward the
collection of any Subordinate Debt (collectively a “Standstill”) until the
earliest of:

 

                                                     (a)             the
occurrence of a Proceeding;




15

--------------------------------------------------------------------------------




                                                     (b)             the
exercise by Park of its right to accelerate the maturity of the Senior Mortgage
upon a default or event of default with respect to the Senior Mortgage; or

 

                                                       (c)             the
Senior Mortgage debt shall have been paid in full.

 

                                 None of the provisions of this Mortgage shall
in any manner affect the rights of Park under the Senior Mortgage.
Notwithstanding anything herein to the contrary, nothing herein shall in any
manner affect the rights of Agent and Lenders under the Credit Agreement and the
other Loan Documents except with respect to the subordination of the lien of
this Mortgage to the Senior Mortgage as provided in Article VI hereof.

 

                                 “Proceeding” shall mean any proceeding under
Title 11 of the United States Code (11 U.S.C. Sec. 10 et. seq.) or any other
voluntary or involuntary insolvency, liquidation, reorganization or other
similar proceeding concerning Mortgagor, any action for the dissolution of
Mortgagor, any proceeding (judicial or otherwise) concerning the application in
of the assets of Mortgagor for the benefit of its creditors or the marshalling
of its assets, the appointment of or any proceeding seeking the appointment of a
trustee, receiver or other similar custodian for all or any substantial part of
the assets of Mortgagor or any other action concerning the adjustment of the
debts of Mortgagor or the cessation of business by Mortgagor.
 

  3.19              Subordination.

 

                                                 (a)              Generally.
Irrespective of: (i) the time, order, manner or method of creation, attachment
or perfection of the respective security interests, guaranties and/or liens
granted to Agent by Mortgagor or to Park by Mortgagor in or with respect to any
or all of the property or assets of Mortgagor, including the Premises; (ii) the
time or manner of the filing of Agent’s and Park’s respective financing
statements; (iii) whether Agent or Park or any bailee or agent thereof holds
possession of any or all of the property or assets of Mortgagor; (iv) the
dating, execution or delivery of any agreement, document of instrument granting
Park or Park security interests and/or liens in or on any or all of the property
or assets of Mortgagor; (v) the giving or failure to give notice of the
acquisition or expected acquisition of any purchase money or other security
interests; and (vi) any provision of the UCC or any other applicable law to the
contrary, this Mortgage and all claims, rights and interests therein or arising
therefrom or related thereto against Mortgagor, or any part thereof are hereby
subjected and subordinated to the Senior Mortgage and all liens, rights, titles,
assignments and security interests created by the Senior Mortgage, in lien,
priority, right, claim, payment and collection.

                                                 (b)              Remedies.
Notwithstanding Agent’s rights under applicable laws or any provision of the
Credit Agreement to the contrary, Agent will not nstitute any enforcement action
against the Property (including specifically, any foreclosure of the lien of
this Mortgage). Without limiting the generality of the




16

--------------------------------------------------------------------------------




foregoing, in the event of a Proceeding, Agent shall not object to or oppose any
efforts Park to obtain relief from the automatic stay under Section 362 of the
United States Bankruptcy Code or to seek to cause such entity’s bankruptcy
estate to abandon any of the property or assets of Mortgagor (or any portion
thereof). Agent shall not accept or receive from Mortgagor any additional
security for all or any part of the Credit Agreement at any time prior to
satisfaction of the Senior Mortgage.

 

                                                 (c)              Bankruptcy;
Insolvency Proceedings. Until ninety-one (91) days following the satisfaction in
full of the Senior Mortgage, Agent hereby covenants and agrees that it will not
acquiesce, or petition or otherwise invoke the process of the United States of
America, any state or other political subdivision thereof or any other
jurisdiction, or of any entity exercising executive, legislative, judicial,
regulatory or administrate functions of government for the purpose of commencing
or sustaining a case against Mortgagor under any Insolvency Proceeding. In the
event of any Proceeding with respect to Mortgagor or any significant part of
Mortgagor’s properties or assets, the Senior Mortgage shall be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made on account of this Mortgage. Agent
further agrees that it shall not object to any request or motion by Park for an
order establishing that proceeds, product, offspring, rents and profits of the
Property constitute cash collateral under §363 of the Bankruptcy Code (“Cash
Collateral”) and Agent hereby consents to any application by Park to have such
Cash Collateral applied to the payment of the Senior Mortgage debt prior to the
application of any such sums to this Mortgage until the Senior Mortgage debt is
paid in full.

 

                                 3.20           Prohibition of Subsequent
Acquisition of Rights. Agent shall not acquire by subrogation, contract or
otherwise any lien upon or other estate, right or interest in the Property
(including, without limitation, any such Hen, estate, right or interest at may
arise with respect to real estate taxes, assessments or other governmental
charges) or any rents or revenues therefrom that is or may be prior in right to
or on parity with the Senior Mortgage.

 

ARTICLE IV


  MISCELLANEOUS PROVISIONS  

                                 4.1             Addresses for Notices, Etc.
Except as otherwise provided herein, whenever it is provided herein that any
notice, demand, request, consent, approval, declaration or other communication
shall or may be given to or served upon any of the parties by any other party,
or whenever any of the parties desires to give and serve upon any other party
any communication with respect to this Mortgage, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be given in the manner, and deemed received, as provided for
in the Credit Agreement.




17

--------------------------------------------------------------------------------




                                 4.2             Severability. Whenever
possible, each provision of this Mortgage shall be interpreted in a manner as to
be effective and valid under applicable law, but if any provision of this
Mortgage shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Mortgage. This Mortgage is to be read, construed and applied together with the
Credit Agreement and the other Loan Documents which, taken together, set forth
the complete understanding and agreement of Agent, Lenders and Mortgagor with
respect to the matters referred to herein and therein.

                                 4.3             Termination. Subject to Section
3.14 hereof, this Mortgage shall terminate upon the Termination Date and upon
the termination of this Mortgage upon the Termination Date, Agent agrees for
itself and on behalf of the Lenders agrees to execute and deliver any documents
reasonably necessary to release and discharge the lien of this Mortgage
including without limitation a release, discharge or satisfaction of mortgage in
recordable form and such other documents as necessary in connection therewith.

                                 4.4             Successors and Assigns. This
Mortgage and all obligations of Mortgagor hereunder shall be binding upon the
successors and assigns of Mortgagor (including any debtor-in-possession on
behalf of Mortgagor) and shall, together with the rights and remedies of Agent,
for the benefit of Agent and Lenders, hereunder, inure to the benefit of Agent
and Lenders, all future holders of any instrument evidencing any of the Secured
Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the Lien granted
to Agent, for the benefit of Agent and Lenders, hereunder. Mortgagor may not
assign, sell, hypothecate or otherwise transfer any interest in or obligation
under this Mortgage.

                                 4.5             Counterparts. This Mortgage may
be executed in any number of separate counterparts, each of which shall
collectively and separately constitute one and the same agreement.

                                 4.6              GOVERNING LAW. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS MORTGAGE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA; EXCEPT WITH RESPECT TO THE CREATION, PERFECTION AND
ENFORCEMENT OF LIENS, WHICH SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED.




18

--------------------------------------------------------------------------------





                                 4.7             Inconsistent Provisions. To the
extent that any of the provisions of this Mortgage are inconsistent with the
provisions of the Credit Agreement covering the same subject matter, the
provisions of this Mortgage shall control.

                                 4.8              Section Titles. The Section
titles contained in this Mortgage are and shall be without substantive meaning
or content of any kind whatsoever and are not a part of the agreement between
the parties hereto.

                                 4.9              No Strict Construction. The
parties hereto have participated jointly in the negotiation and drafting of this
Mortgage. In the event an ambiguity or question of intent or interpretation
arises, this Mortgage shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions hereof.

                                 4.10            Advice of Counsel. Each of the
parties represents to each other party hereto that it has discussed this
Mortgage and, specifically, the provisions of Section 3.7(d), with its counsel.

                                 4.11           Benefit of Lenders. All Liens
granted or contemplated hereby shall be for the benefit of, Agent and Lenders,
and all proceeds or payments realized from the Property in accordance herewith
shall be applied to the Secured Obligations in accordance with the terms of the
Credit Agreement.

ARTICLE V

STATE SPECIFIC PROVISIONS


  5.1              New Jersey ISRA Provisions.  

                                 (a)              None of the real property
owned and/or occupied by Mortgagor and located in the State of New Jersey,
including, without limitation, the Property, has been or is now being used as a
“Major Facility” (as such term is defined in the New Jersey Spill Compensation
Act and Control Act, N.J.S.A. §58:10.23.1 lb et seq.), and Mortgagor shall not
use any such property as a Major Facility in the future without the prior
written consent of Lenders. If Mortgagor ever becomes an owner or operator of a
Major Facility, then Mortgagor shall furnish the New Jersey Department of
Environmental Protection with all information required by N.J.S.A. §58:10-23.1
Id, and shall duly file with the Director of the Division of Taxation in the New
Jersey Department of the Treasury a tax report or return, and shall pay all
taxes due therewith, in accordance with N.J.S.A. §58:10-23.11h.
 
                                 (b)              In connection with the
acquisition of the Property and any other real property acquired by Mortgagor on
or after January 1, 1984, Mortgagor required that the seller of the Property,
comply with the provisions of the New Jersey Industrial Site Recovery Act
(formerly known as the Environmental Cleanup




19

--------------------------------------------------------------------------------




Responsibility Act), as amended (N.J.S.A. §13:1K et seq.) (“ISRA”), and
Mortgagor represents and warrants to Lenders that the seller did comply
therewith and the Property is exempt from the coverage of ISRA.

 

                                 (c)              Mortgagor shall not conduct or
cause or permit to be conducted on the Property any activity which constitutes
an “Industrial Establishment,” as such term is defined in ISRA, without the
prior written consent of Lenders. In the event that the provisions of ISRA
become applicable to the Property subsequent to the date hereof, Mortgagor shall
give prompt written notice thereof to Lenders and shall take immediate requisite
action to insure full compliance therewith. Mortgagor shall deliver to Lenders
copies of all correspondence, notices and submissions that it sends to or
receives from the New Jersey Department of Environmental Protection in
connection with such ISRA compliance. Mortgagor’s obligation to comply with ISRA
shall, notwithstanding its general applicability, also specifically apply to a
sale, transfer, closure or termination of operations associated with any
foreclosure action, including, without limitation, a foreclosure action brought
with respect to this Mortgage.

ARTICLE VI

SUBORDINATION

                                 6.1             Subordination. Notwithstanding
anything to the contrary contained herein or under applicable law as to the
priority of the lien created by or rights to payment under this Mortgage, and
irrespective of the time or order of filing or recording of instruments and
irrespective of anything contained in any filing or agreement to which any party
hereto or its irrespective successors and assigns may now or hereafter be a
party, and irrespective of the ordinary rules for determining priorities under
any law governing the relative priorities of secured creditors, Agent
acknowledges and agrees, for itself and on behalf of the Lenders, that such lien
and rights to payment are subject and subordinate, forever and unconditionally,
to the lien of Park National Bank (“Park”), successor in interest to Regency
Savings Bank, F.S.B. (“Regency”), successor in interest to GMAC Commercial
Mortgage Corporation (“GMAC”) and their respective successors and assigns, under
that certain Mortgage and Security Agreement by Mortgagor to GMAC dated as of
September 30, 2002, and recorded on October 7, 2002 in Mortgage Book 11741, Page
103 et. seq. in the Office of the Clerk of Bergen County, New Jersey, as
assigned from GMAC to Regency pursuant to that certain Assignment of Interest in
Mortgage dated January 28, 2005 and recorded on March 17, 2005 in Mortgage Book
1373, Page 199 in the Office of the Clerk of Bergen County, New Jersey and any
replacements or refinancings thereof, up to the principal amount of such
mortgage (the “Senior Mortgage”). In furtherance of the foregoing Agent, for
itself and on behalf of the Lenders, hereby agrees to execute, acknowledge and
deliver such additional documents and instruments reasonably necessary to
confirm, evidence or evidence of record the terms and conditions of this
subordination. The subordination contained herein shall, unconditionally and
forever apply to the Senior Mortgage irrespective of the




20

--------------------------------------------------------------------------------




time or order of filings or recordings of instruments and irrespective of the
ordinary rules for determining priorities under any law governing the relative
priorities of secured creditors.
 
                                 6.2              Release of Mortgage. Mortgagor
is accorded the right to sell the Property, in accordance with and pursuant to
Section 1.6 above, free and clear of the lien of this Mortgage as long as the
proceeds of the sale after being first applied to the Senior Mortgage are next
applied to the obligations pursuant to the terms and conditions of the Credit
Agreement including, without limitation, Section 1.3(b)(ii) of the Credit
Agreement, and Agent agrees for itself and on behalf of the Lenders agrees to
execute and deliver any documents reasonably necessary to release and discharge
the lien of this Mortgage including without limitation a release, discharge or
satisfaction of mortgage in recordable form and such other documents as
necessary in connection therewith.
 
                                  6-3              Replacement or Refinancing of
Senior Mortgage. Mortgagor shall have the right, upon the prior written consent
of Agent, to replace or refinance the Senior Mortgage with another mortgage in
an amount that exceeds the principal outstanding balance of the Senior Mortgage
provided that any proceeds of such replacement or refinancing shall be applied
by Mortgagor to prepay the Loans in accordance with the terms of Credit
Agreement including, without limitation, Section 1.3(b)(ii) thereof.

 

ARTICLE VII

PARTIAL RELEASE

                                 7.1              Partial Release of Property -
Vacant Land. Mortgagor has advised Agent that an approximately 6.08 acre portion
(the “Release Parcel”) of the Property consisting entirely of vacant land and
which appears as “Parcel B” on that certain survey prepared by the RBA Group
dated January 9, 1986 and last revised November 20, 2002 named Map of Property
Block 1102-Lot 2, Located in the Borough of Montvale, Bergen County, New Jersey,
may be conveyed by Mortgagor to a third-party in the future. The Release Parcel
is and shall be part of the Property. Subject to the terms and conditions set
forth herein, Mortgagor shall have the right, from time to time, to obtain a
release (a “Release”) of the Release Parcel from the lien of this Mortgage and
the other Loan Documents, provided that (i) no default or Event of Default under
the Notes, this Mortgage, the Credit Agreement and the other Loan Documents has
occurred and is continuing, (ii) the terms and conditions of this Article 7 have
been satisfied, and (iii) the legal, record, economic and beneficial ownership
of the Release Parcel is transferred to, and shall be owned immediately after
such Release by, a person(s), party(ies) or entity(ies) other than Mortgagor. In
the event Mortgagor satisfies the foregoing and seeks to release the Release
Parcel from the lien of this Mortgage, Agent shall release the Release Parcel
from the lien of this Mortgage only upon receipt by Agent and satisfaction by
Mortgagor of the following:




21

--------------------------------------------------------------------------------





                                                 (a)              at least
thirty (30) days, but no more than sixty (60) days, prior written notice of its
request to obtain a release of the Release Premises;

                                                 (b)              evidence
reasonably satisfactory to Agent that, other than the Senior Mortgage and this
Mortgage, there are no liens (except as permitted under this Mortgage),
mortgages, deeds of trust or other security instruments, as the case may be,
encumbering the Property remaining encumbered by this Mortgage including,
without limitation, a “bring down” or “date down” of the title insurance policy
insuring the lien of this Mortgage on such remaining Property;

                                                 (c)              in Agent’s
reasonable opinion, there is and will be no material negative impact (whether
monetary or otherwise other than a reduction in value in an amount equal to the
value of the Release Parcel) to the remaining portion of the Property;

                                                 (d)              the Release
Parcel shall have been subdivided from the remaining portion of the Property
pursuant to all applicable laws, and such approvals for same shall be final and
non-appealable; the Release Parcel shall have been given by the municipal taxing
authority a separate tax lot designation, and upon and after release and
conveyance of the Release Parcel, the remaining portion of the Property will
continue to be properly subdivided (to the extent required by applicable law), a
separate tax lot, operationally independent (whether by easement or otherwise)
as to access, parking, drainage, lighting, use and utilities, a legally
conforming or legally non-conforming use for zoning purposes, and in compliance
with all parking, zoning and other legal requirements;

                                                 (e)              payment of all
Agent’s costs and expenses, including, without limitation, due diligence review
costs and reasonable counsel fees and disbursements, incurred in connection with
the Release of the Release Parcel from the lien of this Mortgage and the Loan
Documents and the review and approval of the documents and information required
to be delivered in connection therewith.


  [THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]




22

--------------------------------------------------------------------------------




                               IN WITNESS WHEREOF, Mortgagor has executed this
Mortgage under seal as of the date first written above.

 

Signed, sealed and delivered in the
presence of:   MORTGAGOR:     BUTLER OF NEW JERSEY REALTY CORP.,
a New Jersey Corporation             Beth Butler   By:   Mark Koscinski

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness Name: Beth Butler     Name: MARK KOSCINSKI        

--------------------------------------------------------------------------------

      Title: V.P. Controller        

--------------------------------------------------------------------------------

              Heather Stoddart      

--------------------------------------------------------------------------------

      Witness Name: Heather Stoddart    




 

--------------------------------------------------------------------------------




STATE OF New Jersey )     ) ss. COUNTY OF Bergen )        

    I CERTIFY that on Aug. 21, 2007, MARK KOSCINSKI personally came before me
and acknowledged under oath, to my satisfaction, that:

 

       (a)    
  this person signed, sealed, and delivered the attached document as
V.P.                             of Butler of New Jersey Realty Corp., a New
Jersey corporation;

        (b)       the proper corporate seal was affixed; and  

       (c)       this document was signed and made by the corporation as its
voluntary act and deed by virtue of authority from its Board of Directors.

          Robert S. Morgan, Jr.    

--------------------------------------------------------------------------------

    Notary Public             [Affix Notary Seal]     Robert S. Moran, Jr., Esq,
An Attorney At Law Of
New Jersey
Authorized By N. J. Law
To Administer Oaths    




 

--------------------------------------------------------------------------------




 

Exhibit A

LEGAL DESCRIPTION

All that certain tract, parcel and lot of land lying and being situate in the
Borough of Montvale, County of Bergen, State of New Jersey, being more
particularly described as follows:

 

Beginning at a point on the (former) southerly sideline of Summit Avenue (65
feet wide per tax map) and 16.5 feet from centerline and described as the north
west corner of a parcel of land described in Deed Book 1964 page 114 recorded in
the Bergen County Clerk’s Office, said point also being 904.84 feet west from
the intersection of the former southerly sideline of Summit Avenue and the
westerly sideline of Spring Valley Road and running thence:

 

  1.   South 04 degrees 05 minutes 00 seconds west, 325.84 feet; thence,        
  2.   South 84 degrees 00 minutes 00 seconds east, 74.51 feet; thence,        
  3.   South 00 degrees 35 minutes 00 seconds west, 258.39 feet; thence,        
  4.   South 88 degrees 20 minutes 00 seconds east, 69.24 feet; thence,        
  5.   South 05 degrees 41 minutes 00 seconds west, 355.97 feet; thence,        
  6.   South 74 degrees 52 minutes 00 seconds east, 145.32 feet; thence,        
  7.   South 23 degrees 52 minutes 00 seconds west, 122.02 feet; thence,        
  8.   South 57 degrees 37 minutes 10 seconds east, 42.90 feet; thence,        
  9.   South 07 degrees 45 minutes 15 seconds west, 484.80 feet; thence,        
  10.   North 82 degrees 14 minutes 45 seconds west, 287.80 feet; thence,      
    11.   South 07 degrees 45 minutes 15 seconds west, 460.00 feet; thence,    
      12.   North 86 degrees 14 minutes 50 seconds west, 223.27 feet; thence,  
        13.   North 03 degrees 44 minutes 40 seconds east, 580.34 feet; thence,
          14.   North 03 degrees 03 minutes 00 seconds east, 291.52 feet;
thence,           15.   South 81 degrees 56 minutes 30 seconds east, 74.51 feet;
thence,




A-1

--------------------------------------------------------------------------------




  16.  
North 03 degrees 00 minutes 15 seconds east, 1157.78 feet to a point on the
(former) southerly sideline of Summit Avenue; thence,
          17.  
Along same, south 86 degrees 48 minutes 00 seconds east, 238.57 feet to the
point and place of beginning..

 

Being also known as (reported for informational purposes only): Lot 2, Block
1102, on the official tax map of Montvale Borough




A-2

--------------------------------------------------------------------------------




 

Exhibit B

PERMITTED EXCEPTIONS

      1.  
Real Estate Taxes not yet due and payable
    2.  
Subject to grant of right of way to Rockland Electric Company as set forth in
Deed Book 3925 page 524
    3.  
Subject to grant of right of way to Rockland Electric Company as set forth in
Deed Book 6455, page 88
    4.  
Subject to easement and right of way to Hackensack Water Company as set forth in
Deed Book 6485 page 412
    5.  
Subject to drainage easement between Butler International Investment, Inc. and
the Borough of Montvale as set forth in Deed Book 6997 page 808
    6.  
Subject to grant right of way to Public Service Gas and Electric Company as set
forth in Deed Book 7077 page 879
    7.  
Subject to 50 foot wide Tennessee Gas Transmission easement crossing the insured
premises as set forth on Tax Map of Borough of Montvale
    8.  
Mortgage between Butler of New Jersey Realty Corp., a New Jersey corporation
(Mortgagor/Borrower) and GMAC Commercial Mortgage Corporation (Mortgagee/Lender)
dated September 30, 2002, recorded October 7, 2002 in Book 11741 page 103, in
the Office of the Clerk/Register of Bergen County; in the initial amount of
$7,000,000.00
       
Assignment of Leases and Rents in Mortgage Book 11741, page 172;
       
Assignment of Interest in Mortgage to Regency Savings Bank FSB in Assignment of
Mortgage Book 1373 page 199;
       
Assignment of Interest in Assignment of Leases in Assignment of Mortgage Book
1373, page 194;
       
Financing Statement No. 2075-02, filed on October 7, 2002, assigned in
Instrument No. 21408 on February 22, 2005.
    9.  
Mortgage between Butler of New Jersey Realty Corp., a New Jersey corporation and
General Electric Capital Corporation dated June 30, 2005, recorded July 15, 2005
in Book 14509 page 142, in the Office of the Clerk/Register of Bergen County, in
the initial amount of $85,000,000.00
       
Financing Statement No. 1246-R filed on July 15, 2005.




B-1

--------------------------------------------------------------------------------




Exhibit C

Leases/Subleases

    1.  
Butler Service Group, Inc. lease dated September 2002, as or if amended.
    2.  
Dowden Health Media, Inc. lease dated April 1998, as or if amended.
    3.  
Advanced Planning Assoc., dba Northwestern Mutual lease dated June 1998, as or
if amended.
    4.  
Chief Executive Group LLP lease dated August 2002, as or if amended.
    5.  
Fred Mackerodt Public Relations, Inc. lease dated May 2000, as or if amended.
    6.  
Elite Investment Group lease dated August 2002, as or if amended.
    7.  
McBreen & Kopko lease dated August 2002, as or if amended.




C-1

--------------------------------------------------------------------------------